DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2022 has been entered.  Claims 1, 3, 7, 10, 11, 13-19, 21-24, 27, and 28 are pending in the application.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7, 11, 13-18, 21-24, 27, and 28  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagan et al. (US 2015/0028644).
Re Clm 1:  Hagan et al. disclose an assembly (figs 3, 4) comprising: an outer component (see fig 3a, see housing in which ring is inserted); an inner component (fig 3a, 100 or 102); and a ring (200 or 202, or alternative embodiments 700 or 800 in figs 41-45) positioned between the outer component and the inner component, the ring comprising at least one radially extending projection (fingers 704, see figs 41-45) adapted to seat within at least one groove in the inner component or outer component (see figs 7-16, showing radially inward projections seating within recesses in the inner component), wherein the at least one projection is adapted to compress radially to allow rotational or axial movement between the inner component and the outer component upon application of rotational or axial force respectively to at least one of the inner component or the outer component (end of paragraph 263) .
Re Clm 3:  Hagan et al. disclose wherein the assembly is a rotational assembly, wherein the inner component comprises a shaft (see figs), the outer component comprises a housing (see figs), and the projection compresses radially to allow rotational movement between shaft and the housing upon application of a rotational force to at least one of the shaft or the housing (middle of paragraph 263 discloses the projection 726 interlocking upon rotation of the ring 700).
Re Clm 7:  Hagan et al. disclose wherein the at least one projection extends circumferentially (width-wise) and is adapted to compress upon application of a rotational force (again, see middle of para 263).
Re Clm 11:  Hagan et al. disclose wherein an exterior surface on at least one of the at least one projection or groove further comprises a low friction/wear resistant layer (see paragraph 247)
Re Clm 13:  Hagan et al. disclose wherein the ring is a split ring design comprising first and second circumferential ends separated by a gap (see fig 46).
Re Clm 14:  Hagan et al. disclose a lubricant between at least one of the inner component, the outer component, and the ring (paragraphs 134,135).
Re Clm 15:  Hagan et al. disclose wherein the at least one projection has an arcuate cross-sectional shape (para 232).
Re Clm 16:  Hagan et al. disclose wherein the ring is secured to one of the inner component or outer component so as to translate or rotate with the inner component or outer component (paragraph 263).
Re Clm 17:  Hagan et al. disclose wherein the ring further comprises a tab (728 or 730) adapted to secure the ring to one of the inner component or outer component.
Re Clm 18:  Hagan et al. disclose wherein a coefficient of friction μ of between about 0.03μ to 0.2μ exists between contacting surfaces of the projection and groove in at least one of the inner component or outer component.  Hagan et al. discloses wherein the ring is layered with PTFE and wherein the inner component is metal/steel.  Examiner notes that the coefficient of friction between PTFE and steel is 0.04 and therefore falls in the range of “about 0.03 to 0.2”.
Re Clm 21-24:  Hagan et al. disclose the limitations of these claims in paragraph 0233.  
Re Clm 27:  Hagan et al. disclose wherein the at least one projection comprises a bridge portion (inclined portion of the finger).
Re Clm 28:  Hagan et al. discloses wherein the at least one projection can cant relative to a central axis (see para 241).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hagan et al. (US 2015/0028644) in view of Slayne et al. (US 8282308).
Re Clm 10:  Hagan et al. fail to disclose wherein the at least one projection extends radially outward and is adapted to interact with at least one groove formed on the outer component.
Slayne et al. teach the use of a tolerance ring wherein the at least one projection (elements 16-23) extends radially outward and is capable of interacting with at least one groove formed on the outer component.
Examiner further notes that Hagan et al. disclose wherein the projection extends radially inward and is adapted to interact with a groove formed on the inner component.  The reversal of components in a prior art reference, where there is no disclosed significance to such reversal, is a design consideration within the skill of the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to have reversed the components of the projection and groove, as taught by Slayne et al, for the purpose of providing the locking between the components.
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant simply argues that Hagan et al. fail to disclose claim 1, without pointing out any specific language which the prior art fails to disclose.    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060. The examiner can normally be reached Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN P MASINICK/Primary Examiner, Art Unit 3678